UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


MOHAMMED AHMAD ABDALLAH                      :
AL ANSI, et al.,                             :
                                             :
                      Petitioners,           :
                                             :
               v.                            :       Civil Action No. 08-1923 (GK)
                                             :
BARACK OBAMA, et al.,                        :
                                             :
                      Respondents.           :


                                            ORDER

       Respondents have filed a Motion to Vacate the Court’s December 29, 2008, Order Requiring

Notice Prior to Transfer. Given that no Opposition has been filed, and given the decision of our

Court of Appeals in Kiyemba v. Obama, 561 F.3d 509 (D.C. Cir. 2009) (“Kiyemba II), cert. denied,

130 S. Ct. 1880 (2010), it is this 31st day of August, 2011, hereby

       ORDERED, that the Motion is granted.




                                             /s/
                                             Gladys Kessler
                                             United States District Judge


Copies via ECF to all counsel of record